Citation Nr: 0106874	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  98-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than February 16, 
1993, for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert E. Kelly, Attorney


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1965 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Department of Veterans Affairs (VA) Medical & Regional 
Office Center (M&ROC) in Sioux Falls, South Dakota, which 
denied the veteran's claim for an effective date earlier than 
February 16, 1993, for the grant of service connection for 
PTSD.  The veteran filed a timely appeal to this adverse 
determination.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the M&ROC. 

2.  The veteran's original claim for service connection for a 
"nervous disorder"
was denied by the M&ROC in a rating decision dated in 
November 1970; this denial was affirmed by the Board in a 
decision dated in May 1971.

3.  On February 16, 1993, the RO received "an informal claim 
to establish an increased evaluation of [the veteran's] 
service connected disabilities."  On March 9, 1993, the RO 
received a request to amend the veteran's claim to include 
service connection for PTSD.

4.  In a rating decision dated in August 1993, the M&ROC 
granted service connection for PTSD, effective from February 
16, 1993, the date of receipt of the veteran's application to 
reopen his claim for service connection for a psychiatric 
disorder.




CONCLUSIONS OF LAW

1.  The May 1971 Board decision denying service connection 
for a neuropsychiatric disorder is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 20.1100, 
20.1104 (2000).

2.  The criteria for the assignment of an effective date 
earlier than February 16, 1993, for a grant of service 
connection for PTSD have not been met.  
38 U.S.C.A. §§ 1110, 5107, 5108, 5110, 7103, 7104 (West 1991 
& Supp. 2000); 
38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400, 20.1100, 20.1105 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed with respect to the issue 
of the veteran's entitlement to an earlier effective date for 
the award of service connection for PTSD.  No further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5107(a).  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

The Board originally denied service connection for a 
neuropsychiatric disorder in May 1971 on the basis that while 
the evidence showed that the veteran had been diagnosed with 
chronic antisocial personality while in service, personality 
disorders were not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes.  
Furthermore, a post-service VA psychiatric examination in 
November 1970 indicated that the veteran was not suffering 
from a psychiatric disorder.  That decision is final based on 
the evidence then of record, but may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7103, 
7104; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.  The veteran 
subsequently filed an application to reopen his claim for 
this benefit, which was received by the M&ROC on February 16, 
1993.  The newly-submitted evidence showed that the veteran 
was first diagnosed as suffering from PTSD in September 1992 
in a VA outpatient treatment note from the St. Paul, 
Minnesota VA Medical Center (VAMC).  This diagnosis was 
confirmed in a July 1993 addendum to an April 1993 VA 
examination report.  Thereafter, in a rating decision dated 
in August 1993, the M&ROC granted service connection for 
PTSD, effective from February 16, 1993, the date of receipt 
of the veteran's application to reopen his service connection 
claim.

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).  Under governing law, the 
effective date for a grant of service connection on the basis 
of the receipt of new and material evidence following a final 
prior disallowance is the date of receipt of the application 
to reopen or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his duly authorized representative, or 
some person acting as next friend of a claimant who is not 
sui juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a) 
(2000).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.  A report of examination or hospitalization which 
meets the requirements of 38 C.F.R. § 3.157 will be accepted 
as an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission;  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits;  
(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by VA of examination reports, clinical records, and 
transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, municipal, 
recognized private institutions, or other Government 
hospitals (except those described in 38 C.F.R. § 
3.157(b)(1)).  These records must be authenticated by an 
appropriate official of the institution.  Benefits will be 
granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer of the Department of Veterans Affairs or 
physician designee.  38 C.F.R. § 3.157.

The veteran contends that he is entitled to an effective date 
for service connection for PTSD back to the time of his 
discharge from service or the time of his original claim for 
service connection for a psychiatric disorder.  He argues 
that his symptomatology has been present since that time and 
that he has continued to seek service connection for PTSD, 
thus warranting an earlier effective date for the grant of 
service connection.

The record reflects a final Board decision dated May 1971, 
which denied service connection for a neuropsychiatric 
disorder.  (38 U.S.C.A. § 7104(b).  Absent revision based 
upon clear and unmistakable error (CUE) in the prior final 
decision, the assigned effective date for the grant of 
service connection can, be no earlier than May 1971.  See 38 
C.F.R. § 3.105.

For informational purposes, the Board notes that CUE is a 
very specific kind of 'error'.  The Board notes that it is 
arguably possible to construe the veteran's statements in 
this case as a claim that there was clear and unmistakable 
error in the M&ROC's original adjudication of his claim for 
service connection for a nervous disorder in November 1970, 
and that service connection for PTSD should be made 
retroactive to that date.  Specifically, he alleges that the 
M&ROC ignored the medical records showing that PTSD 
symptomatology was present at that time; implies that the VA 
examiner who found that the veteran was not suffering from a 
psychiatric disorder in November 1970 erred in his diagnosis; 
and essentially claims that the physician who diagnosed 
chronic antisocial personality in service blatantly lied when 
he stated that he got the information for his medical report 
from the veteran himself, and thus "misstated the facts" 
and "misrepresented the issues." 

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations which are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error, but where the 
evidence establishes clear and unmistakable error, the prior 
decision will be reversed and amended.  However, in Smith v. 
Brown, 35 F.3d 1516 (1994), the United States Court of 
Appeals for the Federal Circuit held that otherwise final 
decision of the Board are not subject to collateral review 
for clear and unmistakable error under the provisions of 38 
C.F.R. § 3.105(a).  When a determination of the agency of 
original jurisdiction is affirmed by the Board, that 
determination is subsumed by the appellate decision.  38 
C.F.R. § 20.1104.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court)  has held that where 
the decision of an agency of original jurisdiction was 
affirmed by the Board, and thus subsumed by the Board's 
decision, a claim of clear and unmistakable error under 38 
C.F.R. § 3.105(a) does not exist as a matter of law with 
regard to the decision of the agency of original 
jurisdiction.  Duran v. Brown, 7 Vet. App. 216, 224 (1994).  
This was the case concerning the decision of the Board in May 
1971, which denied an original claim for service connection 
for a neuropsychiatric disability, following a review of the 
entire record, thus subsuming the RO decision in November 
1970 that had denied service connection for that claim.  The 
Board also notes that even if the November 1970 VA 
examination was inadequate and a failure of the duty to 
assist were shown, the Court has held that such a failure 
does not constitute clear and unmistakable error.  The law is 
well settled that VA's breach of its duty to assist a veteran 
who has submitted a well-grounded claim cannot for a basis 
for a claim of clear and unmistakable error because such a 
breach creates only an incomplete rather than an incorrect 
record.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); 
Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).

In reviewing the matter on appeal, the Board acknowledges 
that it is possible to view the claim for service connection 
for PTSD as either a reopened claim or as an original claim.  
To this end, the Board has considered that the May 1971 Board 
decision denied service connection not for PTSD, but for a 
neuropsychiatric disorder.  While the nomenclature for the 
claimed disability has changed, the veteran's current claim 
is, in substance, the same as that considered in the 1971 
decision.  See Ashford v. Brown, 10 Vet. App. 120 (1996) (a 
change in the nomenclature used in a claim does not 
constitute a new claim); but cf. Ephraim v. Brown, 82 F.3d 
399 (Fed. Cir. 1996) (holding that a claim based on a new 
diagnosis is a new claim).  To this extent, the claim for 
service connection for PTSD may be considered a reopened 
claim.  However, the Board also notes that service connection 
specifically for PTSD was not the subject of a prior final 
denial, and thus, the current claim at issue could be 
considered an original claim.  Although the Board does view, 
as the RO did, this February 1993 claim as a reopened claim, 
the Board has analyzed the claim on both grounds in order to 
determine whether one approach would be more favorable to the 
veteran than the other.  However, as will be discussed below, 
analysis under either theory would not result in assignment 
of an earlier effective date.

The currently assigned effective date is February 16, 1993.  
Such was assigned based on application of 38 C.F.R. § 3.400.  
The RO found that this was the earliest date of the veteran's 
reopened claim.  The Board has reviewed the evidence to 
determine whether a claim, formal or informal, exists dated 
prior to that date.  However, the Board finds that the RO did 
not receive any correspondence evidencing the veteran's 
intent to claim service connection for PTSD or to reopen his 
psychiatric disorder claim prior to February 1993.  To this 
end, the Board does note that in some circumstances, a 
medical report may serve as an informal claim.  As noted 
above, PTSD was diagnosed by VA in September 1992.  However, 
such report may not serve as an informal claim to reopen 
because the veteran had not previously had a formal claim for 
compensation allowed, nor had a formal claim for compensation 
been disallowed for the reason that the service-connected 
disability was not compensable in degree.  Further, to the 
extent that the 1993 claim may be considered an original 
claim, the Board notes that 38 C.F.R. § 3.157 is not for 
application in an initial compensation claim for a 
disability.  Thus, whether the veteran's February 1993 claim 
is considered an original claim or a request to reopen, the 
September 1992 report cannot serve as an informal claim.  

The Board notes further, that the veteran's attorney has 
asserted that although the first diagnosis of PTSD is 
contained in a September 1992 VA progress note, other medical 
examiners, upon review of the record, have stated that the 
veteran's PTSD clearly existed prior to the date of the 
diagnosis.  In this regard, the Board notes that the record 
on appeal contains a July 1999 letter from a VA physician who 
opined that the veteran's PTSD existed prior to the 1992 
diagnosis, as well as a July 1995 letter from a private 
physician who essentially concurred in the assessment that 
the veteran had symptoms of PTSD long before the actual 
diagnosis.  However, again 38 C.F.R. § 3.157 applies only to 
claims for increase or to reopen a previously-disallowed 
claim denied on the basis that the service-connected 
disability was not compensable in degree.  Further, the Board 
notes that the private physician statement is dated and was 
received subsequent to February 1993.  See 38 C.F.R. § 3.157.  
Thus, such reports do not provide a basis for an earlier 
effective date in this case.  

The Board concludes that whether this claim is viewed as an 
original claim of entitlement to service connection for PTSD, 
or as an attempt to reopen a claim for an acquired 
psychiatric disability, under the law, the effective date in 
this case cannot be earlier than the date the claim that was 
subsequently granted was received, February 16, 1993, even if 
the evidence suggests the veteran has had PTSD ever since 
service.  The Board observes that the general effective date 
provisions of an award of disability compensation based on an 
original claim for direct service connection or a claim 
reopened after final disallowance shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(b)(2)(i).  Such provision thus, 
provides for no earlier date than that assigned by the RO.

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for PTSD, is clearly 
February 16, 1993, the date the RO received notice of the 
veteran's intent to pursue a PTSD claim.  There is no 
evidence on file that can be construed as an informal or 
formal claim or request to reopen a claim prior to February 
16, 1993.  See 38 C.F.R. §§ 3.1(p), 3.151, 3.155.

To the extent that any of the veteran's statements may be 
interpreted as suggesting that he is entitled to an earlier 
effective date because he has had PTSD ever since service, 
and that the disability was just not recognized by VA until 
it was adopted in April 1980 in VA's Schedule for Rating 
Disabilities, 38 C.F.R. § 4.132, Diagnostic Code 9411 (the 
Rating Schedule), that argument must fail.  Pursuant to 38 
C.F.R. § 3.114(a), the effective date of a claim granted 
pursuant to a liberalizing law will be fixed in accordance 
with facts found but will not be earlier than the date of the 
regulation. It is true that that the addition of the PTSD 
criteria was a liberalizing regulation within the context of 
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); nevertheless, 
those provisions do require that the effective date be fixed 
in accordance with the facts found.  See VAOPGCPREC 26-97.  
The General Counsel, however, held that an effective date 
earlier than the date of claim cannot be assigned unless the 
claimant met all eligibility criteria for the liberalized 
benefit on April 11, 1980, the effective date of the 
regulatory amendment adding the diagnostic code for PTSD, and 
such eligibility existed continuously from that date to the 
date of claim.  The veteran is unable to meet this 
requirement because there was not a diagnosis of PTSD until 
many years after 1980.

The Board notes that in May 1999, the M&ROC received a 
statement from the veteran requesting that certain evidence 
be procured and made part of the record.  The evidence cited 
includes a report dated in 1984 from Moose Lake State 
Hospital, a report dated in 1989 from McKeller General 
Hospital, and 1991 VA treatment records.  This statement was 
then forwarded to the Board without initial M&ROC 
consideration or action, and without a waiver from the 
veteran of such initial consideration.  In this regard, the 
Board observes that pursuant to 38 C.F.R. § 20.1304 (1998), 
any additional evidence submitted within 90 days following 
certification and transfer of an appeal to the Board must 
generally be referred to the RO for review and preparation of 
a Supplemental Statement of the Case (SSOC), unless the 
benefit or benefits sought on appeal may be allowed without 
such referral, or the veteran expressly waives his procedural 
right to such referral either in writing or in the record of 
the hearing on appeal.  However, in this situation, the Board 
notes that even if the records cited by the veteran were to 
be procured and considered, and even if they showed diagnoses 
of PTSD, they would not affect the outcome of the veteran's 
appeal.  As discussed above, the earliest effective date 
possible in this case is the date of receipt of the veteran's 
claim to reopen.  Thus, any evidence that the veteran was 
suffering from PTSD prior to that date is not relevant to his 
effective date claim.  For this reason, the Board finds no 
prejudice to the veteran from the Board's initial 
consideration of this evidence, and concludes that a remand 
to the M&ROC for initial consideration of this statement and 
attempts to procure the cited evidence is not necessary.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

As a final matter, the Board has also considered the 
contention of the veteran's attorney, as set forth in an 
Appellant's Supplement to Submission of Evidence Pursuant to 
38 C.F.R. § 20.1304 received by VA in September 2000, that 
the May 1971 Board decision never became final.  In this 
regard, the veteran's attorney points to the February 1971 
statement of the case (SOC), which indicates that the 
discussion of two medical documents which were of record at 
the time of the RO's November 1970 rating decision originally 
appealed by the veteran had been redacted from the copy of 
the SOC sent to the veteran.  In addition, he argues that a 
copy of the Minnesota Multiphasic Personality Inventory 
(MMPI) referenced by an examiner in a November 1970 statement 
was not of record.  Therefore, the veteran's attorney argues 
that the veteran never had an opportunity to challenge the 
information contained in these documents, due to VA's efforts 
to withhold evidence from the veteran as well as VA's failure 
to procure relevant evidence and make it part of the record.  
He argues that this failure constitutes a grave procedural 
error of the type which vitiates the finality of the Board 
decision, under the holding of the recent decision in Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) (holding that a grave 
procedural error may prevent an RO decision from becoming 
final for purposes of direct appeal). 

However, the Board finds that this argument is not 
persuasive.  As noted by the United States Court of Appeals 
for Veterans Claims in the subsequent case of Simmons v. 
West, 14 Vet. App. 84 (2000), the Federal Circuit in Hayre 
placed substantial weight on three factors unique to the 
situation presented in Hayre.  First, the Federal Circuit 
noted eight times that the VA assistance in question was 
specifically requested by the veteran.  Second, the Federal 
Circuit stressed that VA's lack of notice to the veteran may 
have undermined the operation of the generally pro-claimant 
veterans' benefits system and impeded the veteran's ability 
to appeal in a fundamentally unfair manner.  Third, the 
Federal Circuit considered the particularly vital role that 
service medical records can play in determining the question 
of inservice incurrence of a disability.  

None of these factors is present in the instant case.  First, 
there is no evidence that the veteran requested copies of the 
evidence in question, or that he would have been denied the 
right to view copies if he had requested them.  Clearly, the 
veteran knew of their existence, as evidenced by his explicit 
reference to and discussion of these reports in his January 
1971 notice of disagreement (NOD).  Second, there is no 
question here of a failure on the part of VA to notify the 
veteran of its failure to obtain any specifically requested 
records.  Third, although some the records in question in the 
veteran's case were service medical records, as was the case 
in Hayre, the instant case is different in that these service 
medical records were part of the record and were considered 
by the RO and the Board at the time of their decisions.  
Therefore, the Board finds that the exception discussed in 
Hayre does not apply in this case, and that the May 1971 
Board decision is indeed final.  See Simmons v. West, 14 Vet. 
App. 84 (2000) (holding that Hayre does not require the 
tolling of the finality of an underlying RO decision for a 
"garden variety" failure of VA's duty to assist); see also 
Tetro v. Gober, 14 Vet. App. 100 (2000) (holding that the 
failure by VA to request a veteran's Social Security 
Administration records was not a "grave procedural error," 
and was not an error of such magnitude that it deprived the 
appellant of a fair opportunity to obtain a benefit provided 
by law).

Therefore, in light of the foregoing, the Board concludes 
that an effective date earlier than February 16, 1993 for a 
grant of service connection for PTSD is not warranted.


ORDER

An effective date earlier than February 16, 1993, for a grant 
of service connection for PTSD is denied.



		
	S. L. KENNEDY 
Member, Board of Veterans' Appeals



 

